                                                                Case 2:20-bk-21022-BR       Doc 61 Filed 01/12/21 Entered 01/12/21 09:38:45         Desc
                                                                                             Main Document    Page 1 of 4



                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Lei Lei Wang Ekvall, State Bar No. 163047
                                                                 2 lekvall@swelawfirm.com
                                                                   Philip E. Strok, State Bar No. 169296
                                                                 3 pstrok@swelawfirm.com
                                                                   Timothy W. Evanston, State Bar No. 319342
                                                                 4 tevanston@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 5 Costa Mesa, California 92626
                                                                   Telephone: 714 445-1000
                                                                 6 Facsimile:    714 445-1002

                                                                 7 Proposed Attorneys for Elissa D. Miller,
                                                                   Chapter 7 Trustee
                                                                 8

                                                                 9                           UNITED STATES BANKRUPTCY COURT

                                                                10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                13 GIRARDI KEESE,                                  Chapter 7

                                                                14                                                 DECLARATION OF LEI LEI WANG
                                                                                                                   EKVALL IN SUPPORT OF
                                                                15                                                 STIPULATION TO EXTEND DEADLINE
                                                                                                                   TO RESPOND TO NOTICE OF MOTION
                                                                16                                                 AND MOTION FOR RELIEF FROM THE
                                                                                           Alleged Debtor.         AUTOMATIC STAY FILED BY FRANTZ
                                                                17                                                 LAW GROUP, APLC
                                                                18                                                 DATE: January 26, 2021
                                                                                                                   TIME: 10:00 a.m.
                                                                19                                                 CTRM: 1668

                                                                20

                                                                21           I, Lei Lei Wang Ekvall, declare:
                                                                22           1.    I am a partner with Smiley Wang-Ekvall, LLP, proposed attorneys for
                                                                23 Elissa D. Miller, Chapter 7 Trustee of the bankruptcy estate of Girardi Keese (the

                                                                24 "Trustee"). I am licensed to practice before this Court and the courts of the State of

                                                                25 California. I know each of the following facts to be true of my own personal knowledge,

                                                                26 except as otherwise stated and, if called as a witness, I could and would competently

                                                                27 testify with respect thereto. I make this declaration in support of the Stipulation to Extend

                                                                28 Deadline to Respond to Notice of Motion and Motion for Relief from Stay (the


                                                                     2850414.1                                    1                                DECLARATION
                                                                Case 2:20-bk-21022-BR      Doc 61 Filed 01/12/21 Entered 01/12/21 09:38:45          Desc
                                                                                            Main Document    Page 2 of 4



                                                                 1 "Stipulation") . Unless otherwise defined in this declaration, all terms defined in the

                                                                 2 Stipulation are incorporated herein by this reference.

                                                                 3           2.    According to the Court's docket, on December 18, 2020, an involuntary

                                                                 4 chapter 7 bankruptcy petition was filed against Girardi Keese ("Debtor"). As of the filing

                                                                 5 of the involuntary petition, Debtor was counsel of record in a significant number of

                                                                 6 matters which were undertaken on a contingency basis.

                                                                 7           3.    The petitioning creditors moved for the appointment of an interim trustee

                                                                 8 which was granted by the Court by order entered January 5, 2021. The Trustee was

                                                                 9 appointed as the interim chapter 7 trustee on January 6, 2021.

                                                                10           4.    On December 30, 2020, Frantz filed a Notice of Motion and Motion for

                                                                11 Relief From the Automatic Stay [Docket No. 31] (the "Motion"). The Motion is scheduled
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 for hearing on January 26, 2021, at 10:00 a.m. The deadline to respond to the Motion is
                               Costa Mesa, California 92626




                                                                13 January 12, 2021.

                                                                14           5.    The Trustee was only recently appointed on January 6, 2021, and has not

                                                                15 had sufficient time to fully evaluate the Debtor's business or the relief sought by Frantz.

                                                                16 Accordingly, I requested and Frantz agreed to extend the deadline to respond to the

                                                                17 Motion for seven days to afford the Trustee additional time to properly evaluate the

                                                                18 Debtor's affairs and determine the best course of action going forward. The Stipulation

                                                                19 filed concurrently herewith reflects the parties' agreement.

                                                                20           I declare under penalty of perjury under the laws of the United States of America

                                                                21 that the foregoing is true and correct to the best of my knowledge.

                                                                22           Executed on this 11th day of January, 2021, at Costa Mesa, California.

                                                                23

                                                                24                                                 /s/ Lei Lei Wang Ekvall
                                                                                                                   LEI LEI WANG EKVALL
                                                                25

                                                                26

                                                                27

                                                                28


                                                                     2850414.1                                     2                               DECLARATION
        Case 2:20-bk-21022-BR                      Doc 61 Filed 01/12/21 Entered 01/12/21 09:38:45                                      Desc
                                                    Main Document    Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF LEI LEI WANG EKVALL IN
SUPPORT OF STIPULATION TO EXTEND DEADLINE TO RESPOND TO NOTICE OF MOTION AND MOTION FOR
RELIEF FROM THE AUTOMATIC STAY FILED BY FRANTZ LAW GROUP, APLC will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 12, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) January 12, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 12, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                       Doc 61 Filed 01/12/21 Entered 01/12/21 09:38:45                                      Desc
                                                    Main Document    Page 4 of 4




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
